



Exhibit 10.1






TERMINATION AGREEMENT


AMONG


FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF CRESCENT BANK AND TRUST COMPANY
JASPER, GEORGIA




FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF AMERICAN TRUST BANK
ROSWELL, GEORGIA




FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF CITIZENS BANK OF EFFINGHAM
SPRINGFIELD, GEORGIA


FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF FIRST SOUTHERN NATIONAL BANK
STATESBORO, GEORGIA


FEDERAL DEPOSIT INSURANCE CORPORATION


and


RENASANT BANK
TUPELO, MISSISSIPPI




DATED AS OF


DECEMBER 8, 2016


TERMINATION AGREEMENT




THIS TERMINATION AGREEMENT (the “Agreement”), is made and entered into as of the
8th day of December, 2016, by and among the FEDERAL DEPOSIT INSURANCE
CORPORATION, as RECEIVER OF CRESCENT BANK AND TRUST COMPANY, JASPER, GEORGIA, as
RECEIVER OF AMERICAN TRUST BANK, ROSWELL, GEORGIA, as RECEIVER OF CITIZENS BANK
OF EFFINGHAM, SPRINGFIELD, GEORGIA and as RECEIVER OF FIRST SOUTHERN NATIONAL
BANK, STATESBORO, GEORGIA (collectively the “Receiver”), RENASANT BANK,
organized under the laws of the State of Mississippi and having its principal
place of business in Tupelo, Mississippi (the “Assuming Institution”), and the
FEDERAL DEPOSIT INSURANCE CORPORATION, organized under the laws of the United
States of America and having its principal office in Washington, D.C., acting in
its corporate capacity (the “Corporation”). The Receiver,





--------------------------------------------------------------------------------





the Corporation and the Assuming Institution may each be referred to herein as a
“Party” or collectively as the “Parties”.


RECITALS


A.
The following Purchase and Assumption Agreements (collectively the “P&A
Agreements” and each, respectively, the “P&A Agreement”) were entered into as
follows:



1.
The Receiver, the Assuming Institution and the Corporation entered into a P&A
Agreement dated as of July 23,2010 with respect to certain assets and
liabilities of Crescent Bank and Trust Company (a “Failed Bank”);



2.
The Receiver, the Assuming Institution and the Corporation entered into a P&A
Agreement dated as of February 4, 2011 with respect to certain assets and
liabilities of American Trust Bank (a “Failed Bank”);



3.
The Receiver, Heritage Bank Of The South and the Corporation entered into a P&A
Agreement dated as of February 18, 2011 with respect to certain assets and
liabilities of Citizens Bank of Effingham (a “Failed Bank”);



4.
The Receiver, Heritage Bank Of The South and the Corporation entered into a P&A
Agreement dated as of August 19, 2011 with respect to certain assets and
liabilities of First Southern National Bank (a “Failed Bank”);



B.
Each of the P& Agreements includes a Single Family Shared-Loss Agreement as
Exhibit 4.15A (“SFSLA”) and a Commercial Shared-Loss Agreement as Exhibit 4.15B
(“CSLA”).



C.
Heritage Bank Of The South merged with and into Renasant Bank and the FDIC as
Receiver consented to the transfer of the related SFSLAs and CSLAs pursuant to
the terms of the merger.





D.
The Receiver, the Assuming Institution and the Corporation desire to terminate
the SFSLAs and the CSLAs (the SFSLAs and the CSLAs collectively, the
“Shared-Loss Agreements”).



NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:


ARTICLE I
CLOSING


Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the "Closing") to be held in person or by electronic means, as the Receiver
shall direct, on December 8, 2016, or such earlier or later date, or in such
other manner, as the parties hereto may agree in writing (the "Closing Date").


ARTICLE II
PAYMENTS AND TERMINATION


2.1    Payment of Termination Amount. Within two Business Days after the Closing
Date, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein,





--------------------------------------------------------------------------------





the Assuming Institution shall pay or cause to be paid to the Receiver by wire
transfer in immediately available funds, Four Million Eight Hundred Forty Nine
Thousand One Hundred Sixty One Dollars ($4,849,161) (the "Termination Amount").
The Assuming Institution and the Receiver hereby acknowledge that the amount of
shared-loss claims filed by the Assuming Institution but not yet paid by the
Receiver were accounted for in the calculation of the Termination Amount.


2.2    Termination of the Shared-Loss Agreements. Upon the occurrence of the
Closing and subsequent payment of the Termination Amount all rights and
obligations of the parties to make and receive payments pursuant to the
Shared-Loss Agreements and all rights and obligations of the parties thereto,
shall terminate effective as of the Closing Date.


2.3     Legal Action; Utilization of Special Receivership Powers. As of the
Closing Date, the Assuming Institution’s right, under Article III of each of the
Shared-Loss Agreements, to request to utilize any special legal power or right
which the Assuming Institution derived as a result of having acquired an asset
from the Receiver shall terminate; provided, however, any prior requests to
utilize such special powers or rights that were granted by the Receiver shall
not be affected hereby, and the Assuming Institution may continue to use such
special legal rights or powers in the litigation in which the permission to use
those special legal powers or rights was given. Notwithstanding the foregoing,
the Assuming Institution shall continue to have all rights and remedies
available to it under applicable state and federal laws, which shall not be
limited or altered by this Agreement.






ARTICLE III
CONDITIONS PRECEDENT


The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.




ARTICLE IVARTICLE VI
MISCELLANEOUS


4.1     No Third Party Beneficiary. Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person other than the
Receiver, the Corporation and the Assuming Institution (and their respective
successors and assigns) any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provisions contained herein, it being the
intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and that there be no other third party
beneficiaries.


4.2     Rights Cumulative. Except as otherwise expressly provided herein, the
rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under this Agreement, any of the agreements related
thereto or under applicable law. Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided.







--------------------------------------------------------------------------------





4.3    Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties.


4.4     Counterparts.


(a)This Agreement may be executed in any number of counterparts and by the duly
authorized representative of a different party hereto on separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.


(b)Each counterpart of this Agreement will be treated in all manner and respects
as an original agreement and will be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
signatory to this Agreement may raise the use of a facsimile machine or other
electronic means to deliver an executed document or the fact that any signature
or agreement was transmitted or communicated through the use of a facsimile
machine or other electronic means as a defense to the formation or
enforceability of a contract and each party hereto forever waives any such
defense.


4.5     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL
LAW OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL
LAW, IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF EACH
FAILED BANK WAS LOCATED.


4.6     Successors. All terms and conditions of this Agreement shall be binding
on the successors and assigns of the Receiver, the Corporation and the Assuming
Institution.


4.7     Modification. No amendment or other modification, rescission or release
of any part of this Agreement shall be effective except pursuant to a written
agreement subscribed by the duly authorized representatives of the parties
hereto.




4.8     Manner of Payment. All payments due under this Agreement shall be in
lawful money of the United States of America in immediately available funds as
each party hereto may specify to the other parties; provided that in the event
the Receiver or the Corporation is obligated to make any payment hereunder in
the amount of $25,000.00 or less, such payment may be made by check.


4.9     Waiver. Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided that such waiver shall be in writing; and further provided
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation, or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.


4.10     Severability. If any provision of this Agreement is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.





--------------------------------------------------------------------------------







4.11 Survival of Covenants. The covenants, representations, and warranties in
this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated hereunder.


    4.12 Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meanings given such terms in the P&A Agreements or the Shared-Loss
Agreements, as applicable.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written.
    
FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF CRESCENT BANK AND TRUST COMPANY


                    
BY: /s/ Robert N. Stoner Jr.                            
NAME: Robert N. Stoner Jr.
TITLE: Assistant Director (Acting) - Strategic Programs
Attest:


/s/ Anne W. Hunter    






FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF AMERICAN TRUST BANK


                    
BY: /s/ Robert N. Stoner Jr.                            
NAME: Robert N. Stoner Jr.
TITLE: Assistant Director (Acting) - Strategic Programs
Attest:


/s/ Anne W. Hunter    






FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF CITIZENS BANK OF EFFINGHAM


                    
BY: /s/ Robert N. Stoner Jr.                            
NAME: Robert N. Stoner Jr.
TITLE: Assistant Director (Acting) - Strategic Programs
Attest:


/s/ Anne W. Hunter    















--------------------------------------------------------------------------------





FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF FIRST SOUTHERN NATIONAL BANK


                    
BY: /s/ Robert N. Stoner Jr.                            
NAME: Robert N. Stoner Jr.
TITLE: Assistant Director (Acting) - Strategic Programs
Attest:


/s/ Anne W. Hunter    






FEDERAL DEPOSIT INSURANCE CORPORATION




BY: /s/ Robert N. Stoner Jr.                            
NAME: Robert N. Stoner Jr.
TITLE: Assistant Director (Acting) - Strategic Programs
Attest:


/s/ Anne W. Hunter        


RENASANT BANK




BY: /s/ Mark Williams
NAME: Mark Williams
TITLE: Chief Banking Systems Officer
Attest:


/s/ Kathy Frederick
                    





